Wesson & Assoc., Inc. v Genpact Process Solutions, LLC (2015 NY Slip Op 03923)





Wesson & Assoc., Inc. v Genpact Process Solutions, LLC


2015 NY Slip Op 03923


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Clark, JJ.


15024 653944/12

[*1] Wesson & Associates, Inc., Plaintiff-Appellant,
vGenpact Process Solutions, LLC, et al., Defendants-Respondents.


Amos Weinberg, Great Neck, for appellant.
McGuireWoods LLP, New York (Philip A. Goldstein of counsel), for respondents.

Order, Supreme Court, New York County (Carol R. Edmead, J.), entered on or about May 30, 2014, which, to the extent appealed from as limited by the briefs, granted defendants' motion for summary judgment dismissing the breach of contract cause of action, unanimously affirmed, with costs.
The contract between plaintiff placement agency and the defendant companies excludes recovery of a placement fee where, as here, plaintiff refers a candidate "for a specific position who [is] not hired for such position and who: [is] later referred by another firm or person . . . or [is] sourced independently through [defendant] GENPACT's resume database, for a different position." On their motion, defendants showed that, almost one year after plaintiff referred a candidate to them for a specific position, that candidate was hired to fill a different position, and that plaintiff was not involved in that placement.
In opposition, plaintiff failed to raise a triable issue of fact. Plaintiff's contention that a Genpact employee's referral of the same candidate for a different position does not trigger the exclusionary language of the contract is unsupported by a clear reading of the express terms of the agreement and ignores the fact that Genpact was allowed to use its resume database as a source for referrals (see generally W.W.W. Assoc. v Giancontieri , 77 NY2d 157, 162 [1990]).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2015
CLERK